 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Kevin Eric Pesqueira,                           No. CV-15-01426-PHX-DGC (ESW)
10                 Plaintiff,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Defendants.
14
15         The Court has reviewed the Docket in this matter. Unknown Parties John/Jane Does
16   I-IV on the Docket, named as Jane Does I-IV in the First Amended Complaint, were
17   dismissed by the Court’s screening Order (Doc. 12 at 9) on November 2, 2015. Unknown
18   Party named as John Doe X-Ray Tech at ASPC Florence, SMU-1, also was dismissed in
19   the Court’s screening Order (Doc. 12 at 9) on November 2, 2015. Therefore,
20         IT IS ORDERED that the Clerk of Court amend the Docket to reflect termination
21   of the above defendants as ordered by the Court on November 2, 2015 (Doc. 12 at 9).
22         Dated this 8th day of August, 2019.
23
24
25                                                  Honorable Eileen S. Willett
                                                    United States Magistrate Judge
26
27
28
